Citation Nr: 0621660	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1963 to April 
1984.  On his claims form, he also reported service from 
January 1955 to January 1963, but this has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a left hip condition.

The veteran indicated that he wanted a hearing before the 
Board at a local VA office in September and October 2003.  In 
August 2005 the veteran notified the Board that he would not 
be able to attend the September 2005 Travel Board hearing.  
He has not requested a new hearing date.  The request for a 
hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).  The 
Board may decide the case on the evidence of record.  Id.  

The Board notes that in a January 2004 statement in support 
of his claim the veteran contended that his hip condition was 
secondary to his service-connected hammertoes.  This issue 
was never addressed by the RO and, consequently, the issue is 
not before the Board.  38 C.F.R. § 20.202 (2005). Resolution 
of a secondary service connection claim is not intertwined 
with the direct service connection claim on appeal, since it 
is adjudicated under different laws and regulations, and 
relies on a different medical question as to etiology. 
Therefore, the issue is REFERRED back to the RO for further 
review.  


FINDING OF FACT

A chronic disorder of the veteran's left hip was not present 
in service or until years thereafter, and no current left hip 
disability is etiologically related to service.



CONCLUSION OF LAW

Disability of the left hip was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the left hip during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases such as arthritis may be presumed to have 
been incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the veteran contends that his left hip disorder 
was incurred as a result of an in-service car accident in 
April 1983.  According to the veteran, while traveling to the 
"Federal Emergency Management Agency in Georgia," as a part 
of a joint interagency exercise from Tyndall Air Force Base 
in Florida, the motor vehicle in which he was traveling (as a 
passenger) was broadsided by another vehicle.  The veteran 
sustained various injuries from the impact including a badly 
bruised hip. The veteran asserts that he now has left hip 
pain and arthritis that is directly related to the injuries 
he sustained in the April 1983 accident.  

A chronic hip disorder is not, however, factually shown in 
the service medical records.  The veteran's service medical 
records corroborate that he was in an accident on April 1, 
1983.  The emergency care and treatment notes indicate that 
the veteran was in a motor vehicle accident at the highway 
junction of Routes 20 and 73 in North Florida.  He was 
treated for pain in the left side and transferred to Calhoun 
General Hospital.  The emergency room records at Calhoun show 
that the veteran had pain in the left side radiating to the 
edge and mild pain all over.  He complained of pain in the 
left hip.  X-rays of the left hip were reportedly negative, 
and the final diagnosis was contusion secondary to motor 
vehicle accident.  The veteran's condition at discharge was 
"fine."                                         

Except for the treatment the veteran received on April 1, 
1983, (after the car accident), the veteran's service medical 
records are devoid of evidence of complaints, treatment, or 
the diagnosis of a medical condition concerning the veteran's 
left hip.  The veteran's service medical records indicate 
that he had a retirement examination in January 1984.  On 
examination his lower extremities were evaluated as normal.  
While the medical history portion of that examination 
indicates that the veteran had a history of back pain going 
back to 1981 which was attributed to running (the back pain 
was treated with medication and physical therapy), there was 
no mention of the onset of any kind of hip condition.  The 
veteran's retirement examination also listed a summary of the 
defects and diagnoses.  This list of defects gives no 
indication that the veteran was experiencing problems which 
could be attributed to the 1983 car accident.  The examiner 
concluded the veteran was qualified for both world wide duty 
and retirement.  

Therefore, despite the fact that he incurred a contusion to 
the left hip area during service, an actual hip disorder was 
not diagnosed at that time.  A contusion is, by its very 
nature, an acute and transitory condition, and it can only be 
concluded that the veteran's pain resolved since there were 
no further complaints during service or upon retirement from 
service.       

The veteran's claims file indicates there are no records of 
treatment for hip problems until more than 15 years after the 
April 1983 accident.  In light of the fact that there are no 
medical records indicating that the veteran sought treatment 
for a left hip disability until years after service, the 
veteran's current hip condition may not be presumed to have 
been incurred within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In October 1999 the veteran underwent a left hip evaluation 
at a VA medical center.  After range of motion testing, 
flexibility testing, and a review of x-rays, the examiner 
concluded that the veteran has "minimal arthrosis [of the] 
left hip, but most of his decreased range of motion appears 
to be occurring secondary to pain emanating from his lumbar 
spine region."  While a left hip problem was shown, there 
was no indication that it was related to military service.  
It must also be noted that the pain the veteran reported at 
that time was not felt by the examiner to be true hip pain, 
but involved radicular pain from the low back area.



The Board notes that the April 2001 private medical 
examination report does appear to link a current left hip 
problem to service.  The examiner noted: 

Of course, the debate is whether the 
current problem is service related or 
connected to his left hip initially.  It 
is known that any type of disalignment or 
injuries to the musculoskeletal system at 
any level will speed up, provoke or 
initiate arthritic changes in the spine 
or related supportive joints.  So, one 
cannot deny the connection between this 
man's problems and his initial injury in 
military service.

This opinion does not, however, actually support the claim 
for several reasons.  First and foremost, the private 
physician did not actually diagnose a chronic left hip 
disorder.  The impression was persistent pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The 
fact that the physician felt the veteran's pain or 
"problem" was related to service is irrelevant, since such 
amorphous complaints are not considered a disability and 
cannot be service connected.

Moreover, while the April 2001 examiner reported that "one 
cannot deny the connection between this man's problems and 
his initial injury in military service," this opinion is 
vague.  It is unclear as to whether the examiner is 
concluding that the veteran actually had a hip condition that 
is causally related to the injuries he sustained during the 
inservice motor vehicle accident or whether the veteran's 
lower back problems were the result of the accident.  The 
veteran is service-connected for a back condition.  


The April 2001 examination failed to include comment or 
explanation of any supporting rationale used to render the 
opinion.  The examiner also failed to indicate whether he 
relied entirely on the veteran's version of his medical 
history or whether he had access to the veteran's service 
medical records and post service medical history.  In 
addition, this opinion also fails to take into account the 
veteran's inservice history of back pain going back to 1970s.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (The Board is 
not bound to accept medical opinions, such as the opinion of 
the private physician, which are based on history supplied by 
the veteran where that history is unsupported by the medical 
evidence.); Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 
341 (1999).

The July 2001 VA medical report indicates that the veteran 
was given a physical examination to ascertain the etiology of 
his hip condition.  The examiner concluded: "Mr. Sanborn is 
a 63 year old gentleman who has had back problems for several 
decades.  Over the last 10 years he has developed increasing 
pain in his left hip.  The etiology of this hip condition is 
degenerative in nature and relatively mild and is likely not 
related to any previous trauma that the patient has 
suffered."  

The examiner made his conclusions after reviewing the 
veteran's claims file and conducting a thorough examination 
of the veteran's hips which included flexibility testing and 
muscle strength testing.  The examiner also relied on 
radiographic data which indicated that there were slight 
degenerative changes appearing to be relatively equal in both 
hips.

Significantly, the examiner noted that the veteran stated 
that he has had back problems since the 1970's.  The veteran 
also reported that although his left hip was bruised after 
the 1983 car accident, his left hip did not bother him beyond 
one or two months after the accident.  In fact, the veteran 
reported that he did not experience increasing pain until 
years after the accident.  

After review of all of the medical evidence, the Board finds 
the conclusion in the July 2001 VA medical report more 
probative than the April 2001 medical report because the July 
2001 conclusion was made after a thorough examination of the 
patient including extensive flexibility, motion, and strength 
testing and review of radiographic data.  The examiner also 
had the opportunity to review the veteran's claims file which 
provided an objective medical history of the veteran 
including service medical records which contained service 
medical reports of the accident.  Unlike the April 2001 
examination report, the July report indicated that the 
examiner made a conclusive finding based on the medical 
evidence.  In light of the fact that the medical conclusion 
in the April 2001 examination was vague, general and 
inconclusive in nature, it cannot be used to support a 
finding that the veteran is entitled to service connection 
for a left hip disability.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996). 

In short, the April 2001 private opinion is not competent 
medical evidence that can in any way contradict or outweigh 
the July 2001 medical report finding that the veteran's 
current hip condition was not caused or aggravated by the 
April 1983 car accident or his period of military service.  
Accordingly, the veteran's claim for entitlement to service 
connection for a left hip disability is devoid of merit.  

The Board has considered statements from the veteran, his 
wife, and coworkers.  Despite the veteran's assertions to the 
contrary, the competent medical evidence of record fails to 
establish a causal connection, or nexus, between the 
veteran's hip condition and the veteran's military service.  
While the veteran may believe that his hip condition is some 
how causally related to his active duty service or the 1983 
accident, his testimony and the testimony submitted on his 
behalf by his wife and coworkers amounts to that of the 
opinion of a lay person.  A lay person has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Because the medical evidence of record does not support the 
veteran's contentions, and because the lay evidence proffered 
by the veteran is not competent to establish the medical 
diagnosis or causation required to support his claim for 
service connection, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  The evidence is 
not in equipoise such that doubt could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the Board must deny the veteran's claim for 
entitlement to service connection for a left hip disability.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated April 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter was sent prior to initial adjudication of the 
veteran's claim. Another letter was sent to the veteran in 
November 2005, which again fully complied with VA's duty to 
notify, included advising the claimant to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left hip disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical treatment records have 
been obtained to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to the relationship between the claimed left hip 
disability and his military service.  That opinion was 
rendered with a review of the claims file. The examination in 
this case is adequate upon which to base a decision.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for a left hip disability is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


